Exhibit 10.1

January 29, 2010

Mr. J. Harold Williams

Linscomb & Williams, Inc.

1400 Post Oak Boulevard

Suite 1000

Houston, Texas 77056

Dear Mr. Williams:

As we have discussed, Encore Bancshares, Inc. (“Encore”) considers your
continued employment in the position of President and Chief Executive Officer
with its subsidiary, Linscomb & Williams, Inc. (“L&W”, which together with any
successors to L&W, shall be referred to herein as the “Employing Entity”), vital
to protecting and enhancing the best interests of Encore and its shareholders.
In this connection, Encore recognizes that the possibility of a Change in
Control in the future would result in uncertainty, which may result in the
departure or distraction of management personnel to the detriment of Encore and
its shareholders. Accordingly, Encore’s Board of Directors (the “Encore Board”)
has determined that appropriate steps should be taken to encourage the continued
attention and dedication of members of Encore’s management, including you, to
their assigned duties without distraction in the face of the potentially
disturbing circumstances arising from the possibility of a Change in Control of
Encore.

A part of protecting Encore’s interest is also ensuring the protection of its
confidential information, and ability to compete in the particular market that
L&W served prior to the purchase. You have recognized that you have unique,
confidential and proprietary information that you would be unable to keep
confidential if employed in a competing business immediately upon your leaving
Encore’s employ.

Thus, in consideration of your agreements contained herein, this Agreement sets
forth certain benefits which Encore agrees will be provided to you upon your
agreement to become an employee, and in the event of, among other things, a
“Change in Control” of Encore (as defined in Section 3 hereof) under the
circumstances described below.



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 2

 

1. SALARY AND BENEFITS. During the term of your employment, your base salary
will be $29,166.67 per month, less any applicable statutory deductions or
withholding, which will be paid in accordance with the Employing Entity’s normal
payroll practices. Your salary will be reevaluated by Encore from time to time,
and may be increased at Encore’s discretion. You will be eligible to participate
in any and all savings, retirement, profit sharing, pension, equity incentive,
stock option, employee stock ownership, supplemental executive retirement and
other employee benefit plans, programs, arrangements and policies that are made
available by Encore to its employees in positions comparable to yours, in
accordance with applicable plan documents and Encore’s policies. You will be
eligible for a bonus payment with respect to each calendar year during the Term
for which you do not qualify as a covered employee subject to the CPP
Requirements (as defined in Section 17 hereof), but only if L&W’s Return on
Capital (as defined in Schedule A) for a given calendar year equals or exceeds
6% as indicated in Schedule A attached hereto. If you are eligible for a bonus
payment, the bonus amount will be equal to a percentage of your annual base
salary, determined based on the Return of Capital as indicated in the L&W
Incentive Compensation Schedule attached to Schedule A as Exhibit A. Such bonus
amount shall be paid in the form of a lump-sum payment during the calendar year
immediately following the calendar year to which it relates. Further, for any
calendar year in which you do qualify as a covered employee subject to the CPP
Requirements, your base salary will be increased to an amount to be determined
by the Encore Board; provided, however, that such amount shall be no less than
$42,916.67 per month, less any applicable statutory deductions or withholding.

2. TERM. This Agreement shall have an initial term beginning on December 31,
2009 and shall expire on December 31, 2014 (the “Term”), assuming there has been
no Change in Control; provided, however, that the Term shall be automatically
extended for successive periods of one (1) year on a continuing basis unless
either party shall give written notice of intention not to so extend at least
ninety (90) days prior to the end of the initial Term or any renewal period.

3. CHANGE IN CONTROL. For purposes of this Agreement, “Change in Control” of
Encore means the occurrence of any of the following events: (i) Encore shall not
be the surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary of an entity other than a previously wholly-owned
subsidiary of Encore); (ii) Encore’s subsidiary bank is merged or consolidated
into, or otherwise acquired by, an entity other than a wholly-owned subsidiary
of Encore; (iii) Encore sells, leases or exchanges all or substantially all of
its assets to any other person or entity (other than a wholly-owned subsidiary
of Encore); (iv) Encore is to be dissolved and liquidated; (v) any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 3

 

Securities Exchange Act of 1934, as amended (“1934 Act”), acquires or gains
ownership or control (including, without limitation, power to vote or control
the voting) of more than 50% of the outstanding shares of Encore’s voting stock
(based upon voting power); or (vi) as a result of or in connection with a
contested election of directors, the persons who were directors of Encore before
such election shall cease to constitute a majority of the Encore Board.
Notwithstanding anything herein to the contrary, only to the extent necessary to
comply with Section 409A of the Code, a Change in Control shall occur only to
the extent that the definition of “Change in Control” set forth above may be
interpreted to be consistent with Section 409A(a)(2)(A)(v) of the Code and the
applicable Internal Revenue Service and Treasury Department regulations
thereunder.

4. TERMINATION OF EMPLOYMENT.

(i) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been unable for more than five (5) consecutive calendar
months at any time after the execution of this Agreement to perform your
essential duties with Encore or the Employing Entity, with or without a
reasonable accommodation, and within thirty (30) days after written notice of
termination is given you shall not have returned to the performance of your
essential duties, with or without an accommodation, Encore may terminate your
employment for “Disability.” The determination of whether you are disabled shall
be made by reference to the definition of disability under Encore’s long-term
disability insurance plan for employees and the determination of the insurance
carrier regarding the existence of disability shall be determinative.

(ii) Retirement. Termination of your employment based on “Retirement” shall mean
your voluntary termination of employment after attaining your “Normal Retirement
Date.” “Normal Retirement Date” as used herein shall be the first day of the
first calendar month following the calendar month in which you reach age (a) 55
with at least three (3) years of service, or (b) age 65. Early retirement
initiated by Encore shall be treated as a dismissal and not a voluntary early
retirement. Your voluntary termination of employment for “Good Reason” as set
forth in paragraph (iv) below after attaining your Normal Retirement Date shall
not be a termination of your employment based on Retirement, but shall be a
“Good Reason” termination of your employment.

(iii) Cause. Termination of your employment by Encore for “Cause” shall mean
termination upon (A) the willful and continued failure by you substantially to
perform your duties (other than any such failure resulting from your incapacity
due to physical or mental illness), after a demand for substantial



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 4

 

performance is delivered to you by the Chairman of the Board or the Chief
Executive Officer of Encore which specifically identifies the manner in which it
is believed that you have not substantially performed your duties, and a
reasonable period of opportunity for such substantial performance is provided,
or (B) the willful engaging by you in misconduct materially and demonstrably
injurious to Encore or L&W. For purposes of this paragraph, no act, or failure
to act, on your part shall be considered “willful” unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of Encore. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Encore Board
or by the Board of Directors of the Employing Entity or based upon the advice of
counsel for Encore shall be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interest of Encore. Notwithstanding
the foregoing, you shall not be deemed to have been terminated for Cause unless
and until there shall have been delivered to you a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Encore Board at a meeting of the Encore Board called and held
for that purpose (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Encore Board), finding that
in the good faith opinion of the Encore Board you were guilty of conduct set
forth above in clauses (A) or (B) in this paragraph and specifying the
particulars thereof in detail.

(iv) Good Reason. “Good Reason” for you to terminate your employment shall exist
if any of the following events shall occur:

(A) An adverse change in your status or positions(s) as an executive or other
key employee of Encore or of the Employing Entity, without your prior written
consent, including, without limitation, any adverse change in your status or
position as a result of a diminution in your duties or responsibilities or a
change in your business location of more than fifty (50) miles or the assignment
to you of any duties or responsibilities which, in your reasonable judgment, are
inconsistent with such status or position(s), or any removal of you from or any
failure to reappoint or reelect you to such position(s) (except in connection
with or as a result of the termination of your employment for Cause or
Disability or as a result of your death or by you other than for Good Reason);

(B) A material reduction in the number of vacation days to which you are then
entitled under Encore’s vacation policy; provided that the reduction in the
number of vacation days is not materially dissimilar to



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 5

 

the reduction in the number of vacation days provided to similarly situated
employees and does not occur within a period of six months prior to a Change in
Control or two years after a Change in Control;

(C) The taking of any action by Encore or the Employing Entity (including the
elimination of a plan without providing substitutes therefor, the reduction of
your awards under any benefits plan, or the failure to replicate a plan, such as
an annual bonus plan, that by its terms is time limited and is of a type that it
has been Encore’s practice to replace with a similar plan from time to time),
that would materially diminish the aggregate projected value of your awards
under any bonus, stock option or other management incentive plans in which you
were participating at the time of such reduction;

(D) The taking of any action by Encore or the Employing Entity that would
materially diminish the aggregate value of the benefits provided you under
Encore’s medical, health, dental, accident, disability, life or other insurance,
stock purchase or retirement plans in which you were participating at the time
of such change by Encore; provided that the diminution in the aggregate value of
benefits is not materially dissimilar to the diminution in the aggregate value
of such benefits provided to similarly situated employees and does not occur
within a period of six months prior to a Change in Control or two years after a
Change in Control; or

(E) A failure by any successor (as hereinafter defined) to provide the
assumption and acknowledgement of this Agreement contemplated by Section 9
hereof;

provided, however, that Good Reason shall not be deemed to exist, if any of the
events described in this Section 4(iv) occur solely from any limitations or
restrictions on such benefits, plans or awards as may be required pursuant to
the EESA and/or the CPP Guidance as set forth in Section 17 hereof or from any
reduction in base salary contemplated by this Agreement.

(v) Termination Not For Cause, Unrelated to Change of Control. During the term
of this agreement, Encore may terminate your employment for any reason other
than Disability or Cause, by giving you thirty days written notice. If your
termination is unrelated to a Change in Control, you shall receive benefits as
set forth in Section 6 of this Agreement. If your termination is related to a



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 6

 

Change in Control, as described in Section 7 of this Agreement, you shall
receive benefits as set forth in Section 7 of this Agreement.

(vi) Resignation. During the term of this agreement, you may resign from
employment for other than Good Reason or Retirement, by giving thirty days
written notice to Encore. Notwithstanding the foregoing, in the event a tender
offer or exchange offer is commenced by any person, group or entity (“Person”)
which, if successfully consummated, will result in such Person being the
beneficial owner of more than 10% of the combined voting power of Encore’s
Voting Securities, including shares of Common Stock of Encore, you agree that
you will not voluntarily leave the employ of Encore or the Employing Entity
(other than as a result of Disability or upon Normal Retirement) and will render
the services contemplated in this Agreement until such tender offer or exchange
offer has been abandoned or terminated or a Change in Control of Encore has
occurred.

(vii) Notice of Termination. Any termination by Encore or by you pursuant to
paragraphs (i) through (vi) above shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice specifying the termination provision in this
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so specified.

(viii) Date of Termination. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such thirty (30) day
period); (B) if you terminate your employment pursuant to paragraph (iv) or
(vi) above, the date specified in the Notice of Termination; (C) if your
employment is terminated for death or Retirement, the date of your death or
Retirement; and (E) if your employment is terminated for any other reason, the
date on which Notice of Termination is given.

5. RIGHTS AND OBLIGATIONS DURING DISABILITY. During any period that you fail to
perform your duties hereunder as a result of incapacity due to physical or
mental illness, you shall continue to receive your full base salary at the rate
then in effect to be payable in accordance with the Employing Entity’s normal
payroll practices, and any time of service for vesting purposes under any plan
shall continue to accrue during such period of incapacity until and if your
employment is terminated pursuant to Section 4(i) hereof (and for any longer
period as may be provided under applicable plans).



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 7

 

6. RIGHTS AND OBLIGATIONS UPON TERMINATION NOT RELATED TO A CHANGE IN CONTROL.
If your employment is terminated pursuant to Section 4(i), 4(ii), 4(iii) or
4(vi), Encore shall pay you, or shall cause to be paid to you, your full base
salary and accrued vacation pay through the Date of Termination at the rate in
effect at the time Notice of Termination is given plus any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans have been earned or become payable, but which have not yet been paid
to you, and shall have no further obligations to you under this Agreement. All
payments to be made pursuant to the prior sentence shall be paid in the form of
a lump-sum payment no later than 30 days following the date of termination of
employment; provided, however, that you shall have no right to designate the
taxable year that such payments will be made. If your employment is terminated
pursuant to Section 4(iv) or 4(v), Encore shall pay you, or shall cause to be
paid to you, your full base salary and accrued vacation pay through the
remainder of the Term of this Agreement at the rate in effect at the time Notice
of Termination is given commencing on the payroll period following the Date of
Termination in accordance with the Employing Entity’s normal payroll practices
plus any benefits or awards (including both the cash and stock components) which
pursuant to the terms of any plans have been earned or become payable (and shall
be payable at the time and in the form set forth in such plans), but which have
not yet been paid to you, and continued participation, with premiums paid by
Encore, in all life, medical, dental and prescription drug insurance plans,
programs or arrangements in which you were entitled to participate prior to the
Notice of Termination, until the expiration of the Term or you begin full-time
employment with a new employer; provided, however, that to the extent required
by Section 409A of the Code with respect to the benefits provided by Encore or
the Employing Entity with respect to the continued participation in such life,
medical, dental and prescription drug insurance plans, programs or arrangements:
(1) the amount of expenses eligible for reimbursement or to be provided as an
in-kind benefit under this Agreement during the calendar year may not affect the
expenses eligible for reimbursement or to be provided as an in-kind benefit in
any other calendar year, and (2) the right to reimbursement or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit. With respect to all benefits under this Section 6 provided in the form
of a reimbursement, you must provide the appropriate documentation in support of
the expenses to Encore no later than November 15th of the calendar year
following the calendar year that the expense was incurred. The reimbursement
shall be paid to you by Encore as soon as administratively practicable
thereafter, but in no event shall reimbursements be paid later than the last day
of the calendar year following the calendar year that the expense was incurred.



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 8

 

7. RIGHTS AND OBLIGATIONS UPON TERMINATION RELATED TO A CHANGE IN CONTROL.

(i) Change in Control Payments. If Encore or the Employing Entity, within a
period six months prior to or two years after the occurrence of a Change in
Control, terminate your employment other than for Disability or Cause pursuant
to Section 4(i) or 4(iii) hereof, or if you, within a period of two years after
the occurrence of a Change in Control of Encore, terminate your employment for
Good Reason as provided for in Section 4(iv) of this Agreement, then Encore
shall cause to be paid or made available to you the following:

(A) Your full base salary through the Date of Termination at the rate in effect
just prior thereto (not taking into account any reduction in your base salary
that constitutes Good Reason for your termination), plus any earned vacation
time, plus any benefits or awards (including both the cash and stock components)
which pursuant to the terms of any plans have been earned or become payable, but
which have not yet been paid to you, to be paid in the form of a lump sum
payment within six days of the Date of Termination (provided that you shall have
no right to designate the taxable year that the payments under this paragraph
will be made), plus

(B) An amount equal to two (2) times the aggregate of your annual base salary
plus the average of all bonus, profit sharing, and other incentive payments made
by Encore or Employing Entity to you in respect of the two (2) calendar years
preceding the Change in Control, to be paid within thirty (30) days following
the Date of Termination (provided that you shall have no right to designate the
taxable year that the payments under this paragraph will be made); plus

(C) Comparable benefits equal in value to each life, health, accident or
disability benefit to which you were entitled (through insurance, direct
reimbursement, or otherwise) immediately before the Date of Termination (not
taking into account any reduction in such benefit that constitutes Good Reason
for your termination). The value and comparability of the foregoing benefits
shall be determined individually rather than in the aggregate, and shall-be
compared after subtracting applicable income and employment taxes; provided that
the right to reimbursement or in-kind benefits under this paragraph (C) shall
not be subject to exchange for another benefit. Encore shall provide the
benefits described in this subsection for a period terminating on two years
after the



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 9

 

Date of Termination. An election by you to terminate for Good Reason shall not
be deemed a voluntary termination of employment by you for purposes of this
Agreement or of any plan or practice of Encore. At the end of the period of
coverage, you shall have the option to have assigned to you, at no cost and with
no apportionment of prepaid premiums, any assignable insurance policy owned by
Encore or the Employing Entity and relating specifically to you. With respect to
all benefits under this paragraph (C) provided in the form of a reimbursement,
you must provide the appropriate documentation in support of the expenses to
Encore no later than November 15th of the calendar year following the calendar
year that the expense was incurred. The reimbursement shall be paid to you by
Encore as soon as administratively practicable thereafter, but in no event shall
reimbursements be paid later than the last day of the calendar year following
the calendar year that the expense was incurred. Notwithstanding anything to the
contrary, to the extent required by Section 409A of the Code: (1) the amount of
expenses eligible for reimbursement or to be provided as an in-kind benefit
under this Agreement during the calendar year may not affect the expenses
eligible for reimbursement or to be provided as an in-kind benefit in any other
calendar year, and (2) the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.

(ii) Base Salary Defined. For purposes of this Agreement, the term “base salary”
shall include any amounts deducted pursuant to Sections 125 and 401(k) of the
Code. Amounts paid pursuant to this Section 7 shall be deemed severance pay and
in lieu of any further salary for periods subsequent to the Date of Termination.

(iii) Restricted Stock. Notwithstanding the terms of any award agreement, upon
the occurrence of a Change in Control of Encore, the forfeiture restrictions
shall lapse with respect to all outstanding shares of restricted stock awarded
to you pursuant to any stock incentive plans of Encore or your Employing Entity.

(iv) Other Rights. After the occurrence of a Change in Control of Encore, Encore
shall continue to maintain in effect all charter and bylaw provisions and all
contractual indemnities that afford to you rights to indemnification against
liability as an officer, director or employee of Encore as were in effect
immediately prior to the Change in Control, and shall continue to maintain
directors and officers liability insurance coverages at least in the



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 10

 

amounts and other terms as Encore maintained in effect immediately prior to the
Change in Control for the remaining term of this Agreement.

(v) Tax Issues. To the extent that the payment provided for herein results in
compensation income to you for federal or state income tax purposes, you shall
pay to Encore or Employing Entity at the time of such event such amount of money
as Encore or Employing Entity may require to meet its withholding obligation
under applicable tax laws or regulations, if any, and, if you fail to do so,
Encore or Employing Entity is authorized to withhold from any cash remuneration
then or thereafter payable to you, any tax required to be withheld by reason of
such resulting compensation income.

8. CONFIDENTIAL INFORMATION AND POST-EMPLOYMENT RESTRICTIONS.

(i) Confidential Information Defined. You acknowledge that Encore’s business is
highly competitive; that Encore promises, by this offer, to give you immediate
access to Confidential Information of Encore that is a valuable, special and
unique asset used by Encore in its business; and that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to Encore. “Confidential Information” of Encore (or any affiliate)
means and includes confidential and/or proprietary information or trade secrets
that has been or will be developed or used and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, but is
not limited to, the following: information regarding customers, employees,
contractors and the industry not generally known to the public: strategies,
methods, books, records and documents; technical information concerning
products, equipment, services and processes; procurement procedures, pricing and
pricing techniques; information concerning past, current and prospective
customers, investors and business affiliates (such as contact name, service
provided, pricing, type and amount of services used, financial data and/or other
such information); pricing strategies and price curves; positions; plans or
strategies for expansion or acquisitions; budgets; research; financial and sales
data; trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; personnel information; payments
or rates paid to consultants or other service providers; and other such
confidential or proprietary information. The term “Confidential Information”
does not include any



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 11

 

information that (a) at the time of disclosure or thereafter is generally
available to and known to the public, other than by a breach of this Agreement,
(b) was available to you on a nonconfidential basis from a source other than
Encore (or any affiliate), or (c) was independently acquired or developed
without violating any obligations of this Agreement.

(ii) Non-Disclosure Obligations. You will not, at any time during or after
employment with Encore, make any unauthorized disclosure, directly or
indirectly, of any Confidential Information of Encore, its affiliates, or of any
third parties that you received in connection with your employment with Encore,
or make any use thereof, directly or indirectly, except in working for Encore.
You also agree that you shall deliver promptly to Encore at the termination of
employment or at any other time at Encore’s request, without retaining any
copies, all documents and other material in your possession relating, directly
or indirectly, to any Confidential Information or other information of Encore,
or Confidential Information or other information regarding third parties,
learned as an employee at Encore.

(iii) Non-Competition Obligations. In order to protect the Confidential
Information and in order to enforce Employee’s agreement not to disclose
Confidential Information, Encore and you agree that, during the term of your
employment with Encore, which may exceed the Term of this Agreement, and for
twelve (12) months after the termination of your employment with Encore
(“Non-Competition Period”), you will not, except as an employee of Encore, in
any capacity for yourself or others, directly or indirectly:

(A) compete or engage, anywhere in the geographic area comprised of Harris, Fort
Bend and Montgomery Counties in Texas, and the counties contiguous to Harris,
Fort Bend and Montgomery Counties and any additional county in Texas in which
Encore Bank may establish a branch office (collectively, the “Market Area”), in
a financial planning or investment advisory business similar to that of Encore
(the Market Area does not include additional counties in which Encore’s
Successor has branch offices but Encore had no branch office prior to the
succession);

(B) take any action to invest in, own, manage, operate, control, participate in,
be employed or engaged by or be connected in any manner with any partnership,
corporation or other business or entity engaging in a financial planning or
investment advisory business similar to that of Encore anywhere within the
Market Area; except that you are permitted to



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 12

 

own, directly or indirectly, up to two percent (2%) of the issued and
outstanding securities of any publicly traded financial institution conducting
business in the Market Area;

(C) solicit competing business from customers or prospective customers of Encore
if, within the twelve (12) months before your termination, you had or made
contact with the customer, or had access to information and files about the
customer; or

(D) solicit any employee of Encore whom you had contact, knowledge of, or
association in the course of employment with Encore to terminate employment from
Encore, and will not assist any other person or entity in such activities.

(iv) Non-Competition Period Reduced. If Encore or the Employing Entity, within a
period six months prior to or two years after the occurrence of a Change in
Control, terminates your employment other than for Disability or Cause pursuant
to Section 4(i) or 4(iii) hereof, or terminates your employment not for Cause,
unrelated to a Change in Control, as provided in Section 4(v) hereof, or if you
terminate your employment for Good Reason as provided for in Section 4(iv) of
this Agreement, the Non-Competition Period described above shall be reduced to
the period of six (6) months after the termination of your employment with
Encore.

(v) Injunctive Relief. You and Encore acknowledge and agree that breach of any
of the covenants made by you in this Section 8 would cause irreparable injury to
Encore, which could not sufficiently be remedied by monetary damages; and,
therefore, that Encore shall be entitled to obtain such equitable relief as
declaratory judgments; temporary, preliminary and permanent injunctions; and
order of specific performance to enforce those covenants or to prohibit any act
or omission that constitutes a breach thereof. If a party must bring suit to
enforce this Agreement or to defend any such action, the prevailing party shall
be entitled to recover its attorneys’ fees and costs related thereto.

(vi) Tolling. In the event that Encore shall file a lawsuit in any court of
competent jurisdiction alleging a breach of any of the obligations under this
section of Agreement, any time period you are in breach of the Agreement shall
be deemed tolled as of the time such lawsuit is filed, and shall remain tolled
until such dispute finally is resolved.



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 13

 

9. SUCCESSOR’S BINDING AGREEMENT.

(i) Encore will, and you may, seek, by written request at least five business
days prior to the time any Person becomes a Successor (as hereinafter defined),
to have such Person, by agreement in form and substance satisfactory to you,
expressly assume Encore’s obligations under this Agreement and acknowledge that
the Successor is contractually bound to perform all of such obligations. Failure
of such Person to furnish such assumption and acknowledgement by the later of
(A) three business days prior to the time such Person becomes a Successor or
(B) two business days after such person receives a written request to so assume
and acknowledge shall constitute Good Reason for termination by you of your
employment if a Change in Control of Encore occurs or has occurred. For purposes
of this Agreement, “Successor” shall mean any Person that succeeds to, or has
the practical ability to control (either immediately or with the passage of
time), Encore’s business directly, by merger or consolidation, or indirectly, by
purchase of Encore’s Voting Securities or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die before all amounts that
would still be payable to you hereunder if you had continued to live are paid,
all such unpaid amounts, unless otherwise provided herein, shall he paid in
accordance with the terms of this Agreement to your devisee, legatee, or other
designee or, if there be no such designee, to your estate.

10. TAXES. All payments to be made to you under this Agreement will be subject
to required withholding of applicable federal, state and local taxes.

11. SURVIVAL. The respective obligations of, and benefits afforded to Encore and
you as provided in Section 8 of this Agreement shall survive termination of this
Agreement.

12. NOTICES. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when delivered or mailed
by certified or registered mail, return receipt requested, postage prepaid
addressed to the respective addresses set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt. All notices to Encore shall be
directed to the attention of the Chief Executive Officer of Encore with a copy
to Corporate Secretary of Encore.



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 14

 

13. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged except in writing specifically referring to such provision and signed
by you and such officer as may be specifically designated by the Encore Board.
No waiver at any time by either party hereto of the breach of any condition or
provision of this Agreement, or of compliance by the other party with the same,
shall be deemed a waiver of any other condition or provision at the same or at
any other time. No agreement or representation still in effect, oral or
otherwise, express or implied, with respect to the subject matter hereof has
been made by either party other than those set forth expressly in this
Agreement. Upon termination of your employment, in the event of any conflict
between the terms of this Agreement and the terms of any other agreements
between you and Encore, this Agreement shall be controlling. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas.

14. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. This Agreement
shall supersede any prior agreement between Encore and you that provides for
similar benefits in the event of a Change in Control (the “Prior Agreement”),
provided, however, that (i) if any provision of this Agreement is determined by
a court or other competent authority to be invalid or unenforceable, the
corresponding provision (if any) of the Prior Agreement shall automatically be
reinstated as if it were a provision of this Agreement, and (ii) if this
Agreement is determined by a court or other competent authority to be invalid or
unenforceable, the Prior Agreement shall automatically be reinstated in its
entirety.

15. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. SECTION 409A. To the extent that the terms of this Agreement would subject
you to gross income inclusion, interest, or additional tax pursuant to
Section 409A of the Code, those terms are automatically stricken and reformed
either to be exempt from, or to comply with, Section 409A of the Code and the
regulations issued thereunder. Notwithstanding any provision of this Agreement
to the contrary, only to the extent that this Agreement is subject to the
requirements of Section 409A of the Code and is not exempted from such
requirements, if at the time of your termination of employment with Encore or
the Employing Entity, you are a “specified employee” as defined in Section 409A
of the Code, no payment or benefit that results from your termination of



--------------------------------------------------------------------------------

Mr. J. Harold Williams

Page 15

 

employment will be provided until the date which is six months after the date of
your termination of employment (or, if earlier, your date of death). Payments to
which you would otherwise be entitled during the six-month period described
above will be accumulated and paid in a lump sum on the first day of the seventh
month after the date of your termination of employment.

17. UNITED STATES TREASURY CAPITAL PURCHASE PROGRAM PAYMENT LIMITATIONS.
Notwithstanding anything in this Agreement to the contrary, as a result of
Encore’s participation in the Troubled Asset Relief Program Capital Purchase
Program (“CPP”) of the U.S. Department of the Treasury (“Treasury”), any
payments to you shall be limited to the extent required under Section 111(b) of
the Emergency Economic Stabilization Act of 2008, as amended (“EESA”), as
implemented by guidance or regulation thereunder applicable to Encore (the “CPP
Guidance”) (collectively, the “CPP Requirements”). You agree and consent to such
amendments or waivers to this Agreement that may be necessary to comply with the
CPP Requirements.

For so long as Encore is subject to the CPP Requirements, the provisions of this
Agreement are subject to and shall be, to the fullest extent possible,
interpreted to be consistent with the CPP Requirements, which terms control over
the terms of this Agreement in the event of any conflict between the CPP
Requirements and this Agreement. This Section 17 shall be in effect only from
the Effective Date of this Agreement until such time as Treasury no longer owns
any debt or equity securities of Encore acquired pursuant to the CPP, except to
the extent required by Section 111 of the EESA.

[Signature Page Follows]



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreements regarding your employment
with Encore, kindly sign and return to Encore the enclosed copy of this letter
which will then constitute our agreement on this subject, to be effective as of
the date set forth herein.

 

Sincerely,  

/S/    JAMES S. D’AGOSTINO, JR.

By:   James S. D’Agostino, Jr.   Chairman and Chief Executive   Officer

 

ACKNOWLEDGED AND AGREED.

/S/    J. HAROLD WILLIAMS        

J. Harold Williams

President and Chief Executive Officer

Linscomb & Williams, Inc.



--------------------------------------------------------------------------------

SCHEDULE A

2010 INCENTIVE COMPENSATION PLAN

LINSCOMB & WILLIAMS

Linscomb & Williams Goals & Objectives Should Influence All of our Activities

 

  •  

We desire to preserve existing business – through exemplary service to the
client, prudent investment practice and a professional culture.

 

  •  

We desire to improve profitability of our existing book of business – through
efficient administration that focuses on decreasing our cost of properly
servicing clients.

 

  •  

We desire to perpetuate and preserve the value of the Linscomb & Williams brand
– through enhancing within the financial community the standing of L&W as a
provider of wealth management services.

 

  •  

We desire to increase assets under management – through effectively and
professionally marketing our strengths to prospective clients as well as
professional intermediaries who are in a position to refer business.

 

  •  

We desire to earn an attractive return on capital (ROC) to properly reward our
shareholders who have invested in our business.

Conceptual Foundation

 

  •  

ALL employees of Linscomb & Williams should consider themselves to be in
“marketing”.

 

  •  

ALL employees should keep the Company’s goals and objectives in view with an eye
to helping us improve in all areas.

 

  •  

EVERY employee has an economic stake in the incentive compensation related to
our company’s goals and objectives.

 

  •  

SPECIFIC employees are recognized to be assigned a marketing role as their
primary job function. These employees have direct top-line incentive
compensation designed to recognize this role.

 

  •  

ALL employees can earn incentive compensation for their accomplishments in
helping the company become more efficient, thereby decreasing the cost of
servicing our business.

 

  •  

ALL full-time employees can earn a year-end bonus if the company meets minimum
thresholds in earning ROC for our shareholders. Higher ROC levels result in
higher bonuses.



--------------------------------------------------------------------------------

Guiding Principles Regarding Incentive Compensation – Linscomb & Williams
Employees

Incentive Compensation Plan Award for non-marketing employees

 

  •  

All full-time L&W employees (other than full time marketing employees) will
participate in the Incentive Compensation Plan Award at the end of the year, if
they have been employed for the full calendar year. Employees in their first
year of employment who have more than 6 months full-time employment can be
included in the plan at the discretion of L&W management. The most important
determinant of this award is the level of Incentive Compensation Net Income
(“ICNI”) earned by L&W for the calendar year. ICNI is all revenues of L&W minus
all ordinary and necessary business expenses except for non-cash charges related
to amortization or write-off of goodwill and excluding the expense of actual
incentive compensation. Ordinary and necessary business expenses are inclusive
of non-cash charges for depreciation as well as payments of Top Line Commissions
(described below).

 

  •  

At the end of the year, after all accounting adjustments by the outside auditors
are finalized, ICNI will be calculated and the dollar amount will be determined
to represent a Return on Capital (ROC). The level of this ROC will determine the
bonus tier at which employee bonuses will be awarded. The 13 bonus tiers are as
follows:

 

1.    ROC < 6.0%    Bonus Level 1 (no bonus) 2.    ROC >= 6.0% & < 7.3%    Bonus
Level 2 3.    ROC >= 7.3% & < 8.6%    Bonus Level 3 4.    ROC >= 8.6% & < 9.8%
   Bonus Level 4 5.    ROC >= 9.8% & < 11.1%    Bonus Level 5 6.    ROC >= 11.1%
& < 12.4%    Bonus Level 6 7.    ROC >= 12.4% & < 13.6%    Bonus Level 7 8.   
ROC >= 13.6% & < 14.9%    Bonus Level 8 9.    ROC >= 14.9% & < 16.2%    Bonus
Level 9 10.    ROC >= 16.2% & < 17.5%    Bonus Level 10 11.    ROC >= 17.5% & <
18.7%    Bonus Level 11 12.    ROC >= 18.7% & < 20.0%    Bonus Level 12 13.   
ROC >= 20.0%    Bonus Level 13

 

  •  

Each full-time employee (excluding full-time marketing employees) will have the
opportunity to earn an Incentive Compensation Plan Award which represents a
percentage of their annual base salary. Base salary is pre-tax salary before
adjustments for 401k-plan deferrals, flex account deferrals, etc. Base salary
does



--------------------------------------------------------------------------------

 

not include any direct Top Line Commissions. The percentage represents an
increasing award as higher ROC levels are attained by L&W.

 

  •  

The schedule of various Incentive Compensation Plan Awards associated with
attainment of increasing ROC levels is attached as an exhibit.

Top Line Commissions – Marketing Awards

 

  •  

Certain L&W employees are designated by Management as full time marketing
employees, whose primary duties involve solicitation of clients for L&W.

 

  •  

These employees will be incentivized for these efforts through payment of a Top
Line Commission in addition to their base salary.

 

  •  

The payment made to these employees will be a percentage of the Net Revenue
billed by L&W as asset management fees to the clients solicited by the employee.

 

  •  

“Net Revenue” is the gross fees paid by the client to L&W (if they are
calculated based on portfolio value), reduced by any portion of such fee payable
to external solicitors, such as Schwab, Fidelity, or other such referral
sources. Net Revenue is also reduced by any fee concessions agreed to by L&W
with the client as a means of resolving service issues or disagreements. Net
Revenue does not include financial planning fees or other project-oriented fees
which are primarily based upon professional time expended.

 

  •  

The percentage award will be calculated and paid in cash quarterly, in arrears
based on the attached schedule which is based on the time elapsed from the
opening of the first asset management portfolio for the client household.

 

  •  

This schedule of elapsed time is applicable to the client relationship, or
household as opposed to individual accounts or assets. Therefore, any accounts
or assets subsequently added within the same client household add to the
revenue, but do not commence a new independent calculation of elapsed time. The
principle applicable here is that marketing incentives recognize efforts made to
establish a new relationship. As assets are added later in the relationship,
these are considered to be more attributable to the efforts of employees
servicing the relationship.

 

  •  

Marketing efforts will be claimed by full time marketing employees on a
quarterly basis after reviewing all new relationships commenced by L&W. Any
disputes among employees regarding credit for relationships will be resolved by
L&W management, whose decision is final. Credit for relationships will be based
upon the “tree does not branch” principle. Therefore, marketing employees are
not entitled to claim incentives for a new client referred by a previous client
solely based upon the fact that the previous client was credited to that
employee. Active marketing efforts and participation with the referred client
are required as a basis to claim marketing credit.



--------------------------------------------------------------------------------

  •  

These Top Line Commissions are paid on a “must be present to win” basis. They
are payable only if employed on a full-time basis at the time the related
billings are made to the client. The only exception to this is clients who are
retired after the age of 65 with 15 years of service. In this case, top line
commissions will continue to be paid post-retirement.

 

  •  

L&W employees whose primary duties do not consist of soliciting new clients are
not entitled to claim Top Line Commissions designed as marketing awards.

Top Line Commissions – Financial Planning Fees

 

  •  

Certain full time employees of L&W are designated as full-time financial
planning professionals.

 

  •  

The firm recognizes the critical importance of financial planning to acquire and
maintain long-term client relationships and desires therefore to incentivize
excellence in this area.

 

  •  

Full-time financial planners will accrue a contingent quarterly commission
calculated as a percentage of all financial planning hourly and/or project fees
attributable to their work which were billed to clients during the current
calendar year. Vesting and payment of this commission will be calculated
quarterly based on the attached schedule. Any financial planning fees waived or
written off as uncollectible by L&W will be charged back against the incentive
payment in the quarter such adjustment is made.

 

  •  

The Executive Vice President – Financial Planning will receive a quarterly
commission calculated as a percentage of all financial planning hourly and/or
project fees attributable to the work of the Financial Planning Department which
were billed to clients during the previous calendar quarter. Any financial
planning fees waived or written off as uncollectible by L&W will be charged back
against the incentive payment in the quarter such adjustment is made.



--------------------------------------------------------------------------------

Exhibit A

J. Harold Williams

L&W Incentive Compensation Schedule

 

ROC Level

   Pct of Base Salary  

1

   00.0 % 

2

   19.5 % 

3

   23.2 % 

4

   27.8 % 

5

   33.4 % 

6

   39.9 % 

7

   47.3 % 

8

   55.6 % 

9

   64.8 % 

10

   75.0 % 

11

   86.1 % 

12

   98.2 % 

13

   112.1 % 

Annual bonus percentages on this schedule are the suggested award. Management
reserves the discretion to adjust awards of individual employees to recognize
individual efforts and contributions.

Awards will be paid 100% in cash for ROC levels 2-8. For levels 9-13, Management
reserves the discretion to pay up to one-half of the amount by which the bonus
award exceeds the bonus for ROC Level 8 in restricted stock of Encore
Bancshares. The stock award, if any, will be vested ratably over four years. The
cash portion of the award will be determined and paid following the end of the
calendar year, generally around the end of the first calendar quarter.
Restricted stock awards are generally finalized around July of the following
calendar year.

Management reserves the right to make adjustments in the amounts and composition
of cash and restricted stock as necessary to conform to governmental
restrictions applicable to financial institutions in connection with TARP.